United States SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): October 14, 2011 OXiGENE, INC. (Exact name of registrant as specified in its charter) Delaware 0-21990 13-3679168 (State or other (Commission File (I.R.S. Employer jurisdiction of Number) Identification No.) incorporation) 701 Gateway Boulevard, Suite 210, South San Francisco, CA 94080 (Address of principal executive offices) Registrant's telephone number, including area code: (650) 635-7000 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the obligation of the registrant under any of the following provisions: [_]Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item1.02Termination of a Material Definitive Agreement. On October 13, 2011, OXiGENE, Inc. (the “Company”) notified Kingsbridge Capital Limited (“Kingsbridge”) of the termination of its Committed Equity Financing Facility (“CEFF”) with Kingsbridge, pursuant to which Kingsbridge had committed to purchase, subject to certain conditions, up to $40million of the Company’s common stock.Effective as of October 14, 2011, the CEFF was terminated by the Company pursuant to Section 8.2(c) of the common stock purchase agreement (the “Common Stock Purchase Agreement”) with Kingsbridge, dated as of February 19, 2008, as amended. In connection with the CEFF, on February19, 2008, OXiGENE also issued a warrant (the “Warrant”) to Kingsbridge to purchase up to 12,500 shares of OXiGENE common stock.The Warrant remains exercisable until August19, 2013, subject to certain conditions. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, as amended, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OXiGENE, Inc. Date: October 14, 2011 /s/ Peter J. Langecker By: Peter J. Langecker, M.D., Ph.D. Its: Chief Executive Officer
